           Case 3:16-md-02741-VC Document 12952 Filed 04/16/21 Page 1 of 2



1    Tesfaye W. Tsadik
2    Law Offices of Tesfaye W. Tsadik
     528 Grand Avenue
3
     Oakland, CA 94610
4    Telephone (510) 839-3922
     Facsimile (510) 844-2781
5
     E-mail: ttsadik@pacbell.net
6

7
     Attorney for Plaintiff
     SIOUM GEBEYEHOU
8

9

10

11
                              UNITED STATES DISTRICT COURT
12

13                      NORTHERN DISTRICT OF CALIFORNIA
14

15

16
     SIOUM GEBEYEHOU,                           Case No.: 16-md-02741-VC
17

18               Plaintiff,
19
                                                3:16-CV-05813 VC
     vs
20
     MONSANTO COMPANY                           [PROPOSED] ORDER GRANTING
21
                                                PLAINTIFF’S ADMINISTRATIVE
22               Defendant                      MOTION TO CONTINUE THE
23                                              DEADLINE FOR THE RIGHT TO
                                                REOPEN THE ACTION IF
24
                                                SETTLMENT IS NOT
25                                              CONSUMMATED
26

27
           Plaintiff’s Request to continue the deadline for the right to reinstate the
28   [PROPOSED] ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE THE DEADLINE
     FOR THE RIGHT TO REOPEN THE ACTION IF SETTLMENT IS NOT CONSUMMATED - 1
Case 3:16-md-02741-VC Document 12952 Filed 04/16/21 Page 2 of 2
